Sustainable agriculture and biogas: review of EU legislation (debate)
The next item is the report by Csaba Sándor Tabajdi, on behalf of the Committee on Agriculture and Rural Development, on sustainable agriculture and biogas: a need for review of EU legislation.
rapporteur. - (HU) Mr President, Commissioner Fischer Boel, ladies and gentlemen, in a world of climate change, increasing energy demand and rising prices, it is an absolute priority and a matter of vital interest to the European Union to reduce energy dependence and energy consumption and to diversify energy sources. The increasing use of renewable energies is an integral part of this. We must diversify, and this includes diversification within the area of renewable energies.
In the field of renewable energy sources, different countries have different natural endowments, and we must exploit these to the maximum. Biogas holds enormous potential as a renewable energy source and is destined for a great future for a whole number of reasons that are set out in the report tabled for debate today.
The first and most important of these reasons, ladies and gentlemen, is that the primary raw material for producing biogas is animal manure, and the fact that we can combine energy production with the treatment of manure for environmental protection purposes. This is one of the most significant advantages of biogas production, although biogas may of course be produced from other materials such as municipal sludge, slaughterhouse waste and energy crops.
Biogas is a multifunctional energy source: it can be used for electricity generation, for heating, cooling, or drying. Pressurised biogas is suitable for running cars and public transport vehicles and, once it has been purified, biogas can be fed into the natural gas network. Biogas production thus represents a serious opportunity for European energy production. Among other things, if we consider that biogas can be produced from animal manure, we could produce 14 times more than we do at present. The potential this represents is considerable, since we know from an environmental point of view that animal manure has to be treated before it can be used on the soil; otherwise it can seriously harm the environment.
There was some discussion in our committee on the question of whether biogas production using plant-based material would compete with food production. The European Commission has shown that such a situation has not yet arisen in Europe, and we hope that it will not arise in future either, since we now have the second generation of energy crops. It may be that this is a problem in the global context, in Brazil and the United States, but in Europe it is not an issue at present, and we hope that it will not become one.
The other issue discussed in this context was how the biogas sector should be regulated. Current regulation both at national and European Union level is exceptionally complicated and bureaucratic, and this is why in my report I have suggested adopting an EU biogas directive. At the same time, however, European Commission representatives have convinced me in the course of consultations with the European People's Party that there is no need for a separate biogas directive, as a directive on renewable energy sources is in preparation and the issue of biogas could be addressed in this context. In this regard I ask the Commission to devote special attention to biogas in the directive on renewable energy sources and to adopt the suggestions set out in my report.
Ladies and gentlemen, in my response later I would like to thank the Danish institute that helped with this report and everyone who contributed to it. Thank you for your attention.
Member of the Commission. - Mr President, before going into the context I would like to thank the Committee on Agriculture and Rural Development and the rapporteur, Mr Tabajdi, for this very interesting and important report.
Parliament's report clearly underlines the benefits of biogas production to the agricultural sector, but also to society. I fully agree with the emphasis placed on the development of biogas production. It has environmental benefits by reducing the emission of powerful climate-altering gases, such as methane and nitrous oxides. For this reason, biogas production further enhances the environmental sustainability of agriculture - there has already been a 20% reduction in greenhouse gas emission since 1990 - and it also has obvious economic advantages as a useful alternative to natural gas in a situation where we now see that oil prices have exceeded USD 100 per barrel.
The production of biogas from agricultural feedstocks has more than doubled in the period from 2004 to 2006. Overall biogas production is increasing but I think that we can clearly do more. There is a large untapped potential in biogas production within the European Union. On the Commission side we are fully aware of this and we have put in place a number of important instruments to promote the production of biogas. Our current Green Electricity Directive with implementing legislation in some Member States is an example of an important driving force.
Rural development policy also favours the development of biogas production. Member States have the possibility to support investments, technical assistance and cooperatives and other activities enhancing biogas production and biogas use.
Implementation of the rural development programmes from the period 2007 to 2013 has only just started but I find that Member States' first programming is very promising and I am confident that biogas-related measures will be among those with the highest uptake in the area when we talk about bio-energy.
Measures included in the Commission's recent energy and climate package will give a further boost to biogas production in the coming years. Particularly important is the 20% target for renewable energy. It is expected that biogas will contribute significantly to reaching those targets. Biogas will also play an important role in delivering the 20% reduction targets for greenhouse gas emission from sectors that are not participating in the emission trading system. Therefore we are in a very positive situation where we can kill two birds with one stone. I am convinced that biogas production will be a key element in the European Union strategy to combat climate change and to make it possible for us to meet the Kyoto targets.
I agree with you that a coherent biogas policy is important. The EU initiatives are in my view coherent and they go in the same direction. Nevertheless, I believe that this policy could be most effectively fleshed out and implemented at regional or at national level on the basis of local resources, needs and economic realities.
In this respect, I welcome the recommendations concerning the simplification of the current legislative framework. They are in line with our ongoing discussions on simplification and better regulation, which represent a Commission strategy very high on the agenda.
Finally I have to say that I have doubts on specific targets for biogas, and I heard a remark by the rapporteur. I think that the 20% target for renewable energy already encompasses biogas. Biogas can also contribute to the achievement of the 10% biofuel target. If we introduce a special biogas target we would run the risk of not being focused enough. Setting a specific target for biogas would introduce further administrative burdens for private operators and public authorities. In my view it would also lead to excessive political pressure for a particular type of renewable energy, which could be unfortunate if economic circumstances are later not too favourable for biogas production.
The report on biogas that you request from the Commission is certainly useful. However, it seems to me that the deadline of 2008 that you are setting is a bit too early when we look at all the other initiatives that are taking place. However, the Commission will report on the implementation of the EU Biomass Action Plan by the end of 2008, so I am quite sure that we will find common ground on this issue. It is a very important and also very interesting report. I am quite sure this will provide a very good basis for further discussions.
draftsman of an opinion of the Committee on the Environment, Public Health and Food Safety. - (SV) Madam President, biogas can play an important role in combating climate change, not just biogas to produce heat and electricity but also to drive vehicles. Biogas can be produced, for example, from manure and household waste. There is currently great potential for a substantial increase in the production of biogas. In the Committee on the Environment we want to respond positively to this possibility and in the future see much more biogas. Increased biogas production must not be an end in itself, however. When it comes to waste, the main priority must still be to reduce the total quantity of waste. If we are to reduce waste, we must - saying this is like swearing in church - reduce our consumption.
I should like to take the opportunity to put a couple of questions to Commissioner Fischer Boel, who is with us this evening: does the Commission have a strategy for reducing the ever growing waste mountain in the EU? Perhaps the Commission also has a strategy to help us reduce the consumption of so many goods that we do not really need?
In the Environment Committee we also want to see certification for sustainable biogas. Such a certification system must cover the entire chain, i.e. from field to vehicle. The certification system must be founded on social and environmental considerations. I welcome the Commission's proposal for a new directive on renewable fuels, but more needs to be done to enhance the role of biogas. One more question for Mrs Fischer Boel: what is your view of such a certification system?
This and other environment-related questions underscore the importance of public responsibility. Most of us here agree that we should boost the role of biogas. More cars and lorries should be able to run on biogas. Biogas reduces emissions of greenhouse gases from cars by as much as 90%. In addition, particulate emissions are also reduced and cars run more quietly on gas. However, if we are really serious about our environmental commitments, the responsibility cannot be left to the market.
For example, to enable more cars to run on biogas, there must be filling stations where they can fill up with gas. The State must ensure that filling stations face up to their responsibility through legislation and temporary funding. In my homeland, Sweden, the last filling station on a drive to the north is in Uppsala, which is in the middle of the country. In other words, motorists who like to keep their tanks topped up have to drive for more than 1000 km without any chance of filling up with biogas. That is of course unacceptable. Hence we all have a responsibility for promoting biogas: the EU by drawing up guidelines, the Member States by stimulating national production, and not least the local authorities, which should build more biogas installations.
draftsman of the opinion of the Advisory Committee on Industry, Research and Energy. - (DE) Madam President, I am reporting the opinion of the Committee on Industry, Research and Energy, which bears responsibility for energy policy. I have no personal opinion on this, but the committee has accepted my draft opinion by 45 votes to 0, with 0 abstentions. The Committee on Industry is aware of the positive contribution of biogas not just from manure - as the rapporteur thinks - but from all organic waste.
We have pointed out that competition in foodstuffs is becoming increasingly problematic, that there must be discussion on the fact that the feeding of biogas into the gas network must be free of discrimination and that new processes for second-generation technical biogas should be proposed. We have discussed the role of green gene technology in connection with biogas and we are of the opinion that the young, innovative biogas sector admittedly needs start-up financing, but not a permanent subsidy.
In addition, we want uniform support instruments across the EU and this is expressly stated in our 13 points: we want a simplified planning permission procedure for biogas installations. The Committee on Industry has not demanded that four new directives should be put forward, as my fellow Member has done in his draft report. I share the Commissioner's opinion that we do not need any new directives, but that we should give biogas a fair role in the existing directives on renewable energies.
In this respect the Committee on Industry has formed a somewhat different opinion from the Committee on Agriculture and Rural Development, which is responsible for the report.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, as shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I am able largely to endorse this report. The rapporteur has produced some good work.
I am able to agree with what has already been said: biogas can make a substantial contribution towards achieving our goals for renewable energy sources, using fewer fossil energies and thereby also reducing CO2 emissions. The prerequisite, of course, is that biogas potentials are used. In Germany there are many biogas plants, in which only electricity is produced. Only about 38% of the available energy is being used here; over 60% of energy is unused as lost heat and pumped into the environment. This cannot be the purpose of biogas production! I therefore believe it is right for this report to demand that biogas also be fed into the gas network. We must follow both these directions: either use the heat lost when producing electricity or feed biogas directly into the network. We can then achieve a high degree of efficiency with both these processes.
I am also of the opinion that even better plants can be cultivated with modern plant production. I am definitely not of the opinion, however, that genetic engineering is required to do this. Plant growers tell me that yields for biogas plants can be doubled on good acreage with traditional plant cultivation. We are able to harvest the equivalent of approximately 5 000 litres of fuel oil per hectare for biogas. With good plants, which in future will be created by plant cultivation, we shall be able to harvest up to 10 000 litres per hectare. This is a good way for biogas to contribute towards countering climate change.
Madam President, I was very interested to read the proposals prepared by my colleague Mr Tabajdi. I would like to congratulate him on a fine report.
In the current world situation, where the price of oil and other energy sources - gas, for example - is rising steeply but is subject to unpredictable swings that make it difficult to plan sensibly and estimate investment costs and when the energy demands of European countries are also rising, a report on the subject of biogas would appear to be an unusually timely document. This report in fact shows us how much we can still do to develop this sphere of energy generation. Energy generation from these sources can be increased many times without any accompanying degradation of the natural environment.
A positive offshoot to this development would be to support beneficiaries with funds intended for regional development and the development of rural areas. The Commission and the governments of individual countries also need to lavish particular care on generators of this type of energy and support this development through the mechanisms of specific financial incentives. I am therefore entirely at one with the rapporteur's view that the European Commission should intensify its efforts to develop energy from sources of this type and incorporate it into Europe's energy strategy.
It is of particular importance for us Europeans that the European Union should make itself independent of exports in the energy sphere in the shortest possible time by increasing diversification.
on behalf of the ALDE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, I should like to congratulate Mr Tabajdi on his balanced report. I think he has succeeded in pointing out the significance of biogas for a sustainable energy future mix.
As an MEP representing Northern Germany, I am aware of the potential of biogas as an important and versatile form of biomass energy produced by agriculture. Germany - and particularly Lower Saxony, where I come from - is a leader as far as biogas plants are concerned. We should not miss the opportunity to develop strict, clear criteria for biogas technology when introducing an EU certification system for biomass fuels. This should apply specifically to imports as well.
There should be no extra administrative burdens for our producers, however. Only in this way can concerns about the use of cereals and foodstuffs for biogas production be effectively dispelled, because food production must continue to remain agriculture's overriding responsibility. Only in this way can and will biogas technology make a meaningful contribution to a secure energy supply, to reducing our dependence on foreign imports, to climate protection and to rural development. European research and development programmes will also then be able to generate greater efficiency.
Madam President, implementation of the ideas listed in my fellow Member Mr Tabajdi's report would certainly enable us to take a giant step forward in increasing biogas production. At the same time it would be a step towards the realisation of sustainable agriculture through significantly reducing the amount of vegetable and animal waste, manure and sewage sludge and the acquisition of renewable energy.
There are, however, drawbacks to biogas production. At current production and sale prices it would not cover costs, and there would still be waste at the end of the day, only more concentrated. We need to assess the pros and cons in the cold light of day. My political group has done this, and we believe that even with the technologies currently available we should support Mr Tabajdi's report. Perhaps other technologies will enable the production process to be upgraded, while rising energy prices will increase its economic effectiveness. There is, however, no doubting the achievements in environmental protection and this is the most important thing.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, the rapporteur has submitted a good report and he has submitted it for the opinion of the Committee on Agriculture and Rural Development, which is good. We have just heard from Mr Langen that the Committee on Industry, Research and Energy is apparently competing with us here. This is always how it is: whenever something becomes successful, the Committee on Industry tries to walk off with it. That is not necessarily a good thing.
I recall that the pioneers of biogas production were farmers, who were laughed at 10, 15, 20 years ago when they wanted to produce energy from manure. The idea here, to put it in graphic terms for once, is to turn shit into gold. This actually entails producing energy from manure - and not entering into competition with human food. What is left over from the manure will be an even better fertiliser that is more versatile than aggressive fertilisers.
This means that biogas is counted among the renewable energies alongside wind, water, sun and wood and is in fact a renewable energy if we confine ourselves to producing it from organic waste. In a situation like the one that arose last year and the year before in the milk sector, where 23.5 cents was being paid for milk, the comparative excellence was much higher when maize was fed directly into the biogas facility, than when it was merely sent through the cow and milk was produced.
This means that food prices and energy prices always correspond and this has something to do with the fact that we do have an Electricity Feed Act - in Germany in any case, but also in some other countries - by which better recycling of plant products can be achieved in the energy sector than in the food sector. We have to watch out here that we do not get into a competitive situation. There is competition between tank and table if we get it wrong. However, if we strike a balance on the issue of biomass fuel, this balance turns out to be negative, whereas we had a positive balance with biogas - even with biogas for cars.
It therefore depends on us clearly favouring smaller plants in policy on subsidies and in remuneration policy, in order to prevent migration into industrial production.
on behalf of the IND/DEM Group. - Madam President, let us be clear: this biomass thing is driven by the alleged global warming effect of man-derived carbon dioxide emissions.
Forget carbon footprints. CO2 is a natural constituent of the atmosphere; it is not some kind of devil potion, as is misleadingly made out in portraying the situation as an 'Inconvenient Truth'. This hyperactive film is not proof at all; it is not even truth. It is a theory and a very long way from proof. You see, as a chemistry teacher - and I bet there are few of those in this Assembly - I know what it takes to go from hypothesis to theory to chemical law. I do not go by the theatrical or didactic rantings of a US politician on the make.
Fortunately, we now have the Manhattan Declaration, released by 500 scientists last week, which says there is no convincing evidence that CO2 from modern industry is causing climate change. It reminds us that the global climate has always changed and always will. Does no one here appreciate that the Earth we know is not in a final state but in continuous dynamic development?
To tax us all to achieve the unobtainable and unneeded is political greed. To turn over farmland to produce biofuels when populations are increasing and there is a world shortage of cereals is madness. To grow biofuels by cutting down whole areas of rainforest, burning the timber where it falls to get a few years' worth of nitrates and then moving on, gang-raping the precious forests, is criminal.
So what is causing the current minimal degree of global warming? To paraphrase former President Clinton: it's the sun, stupid!
on behalf of the NI Group. - Madam President, I welcome the recognition of the potential for a considerable increase in biogas production. It ticks the boxes of helping livestock farmers tap into an alternative income stream and, at the same time, makes a worthwhile contribution to the environment by solving problems allied to the disposal of agricultural waste.
A third distinct advantage for biogas is that, unlike biofuels, it need not hinder food security but, rather, help it. Therein is a key advantage for biogas: using waste rather than crops, it does not discourage essential feedstuff production or food production itself.
The fledgling biogas sector needs meaningful start-up support with a uniform support instrument across the EU rather than the sporadic patchwork of support which we have at the moment. Extra research support to exploit second-generation biogas as a biofuel is a forward-looking necessity. So there is much that can and should be done to promote biogas and, at the same time, make agriculture more sustainable.
I believe in the EU we grossly miscalculated in over-indulging biofuels. Let us not compound that error by undervaluing biogas.
Madam President, I also welcome this report: it puts us into the picture of what the potential for biogas is, and I know there are different experiences in different Member States. One would wonder why there is such a gap in biogas production and use in some countries and not in others. As the Commissioner said, there is huge untapped potential there and we need to do something about it, but not, I say, another directive, as we have plenty of them and it would just confuse rather than assist progress in this area.
Let me draw your attention to paragraph 37 of the report, which calls for a simplified planning permission procedure. It is perhaps the only mention of a most relevant fact in all of the deliberations about using waste and recycling. In my country and in my experience every time there is a planning process for a green recycling facility or the use of meat and bone meal for energy production, there are objections, because people are suspicious of these developments and are fearful for their health. We need to draw together the research and be very firm about what the truth is on this because the public has concerns. Therefore, we need to educate the public of the need to recycle waste from agriculture and from sludge, but also be aware that there are downsides to this technology and that producing energy leaves a residue that has to be handled and dealt with very carefully.
I would welcome some comments about this side of the debate, because in this House we tend to look at renewables as being wonderful, but we also know that the public objects to wind turbines in their back gardens. Therefore, we need to bring the public along with us, but also to acknowledge that there are concerns about health that need to be addressed.
Finally, let me say that I fully support Amendment 1 by Mr Mulder, a most sensible and very important amendment, and I suggest that I read it, because it re-emphasises the need to reclassify animal manure so that it is used properly on farms and the Nitrates Directive needs to be looked at in this context.
(HU) Thank you very much, Madam President. Ladies and gentlemen, the globalised world of today presents us with a number of challenges. These include, for example, climate change, increasing poverty, the problems of energy efficiency and energy security, and the issue of using renewable energy sources. In the interests of agricultural sustainability, we must therefore not only respond to the challenges affecting the European Union but also institute coordinated policy measures on the basis of a common strategy to try to address the difficulties facing the 27 Member States.
In this light I particularly welcome the initiative of my colleague, Mr Tabajdi, on biogas and sustainable agriculture and take this opportunity to congratulate him on his excellent report. I think it is important to adopt a European Union directive on renewable energy sources in order to coordinate EU regulation and national policy, to coordinate regulation at EU and Member State level.
Biogas produced in integrated agricultural plants is one of the most important sources of bio-energy. Setting up biogas plants is costly, however. To enable us to exploit the potential of biogas it would make sense to coordinate cohesion policy, opportunities provided by agricultural, rural development and framework programmes, and to promote investment in and sustenance of biogas plants. The allocation of financial support needs to be based first and foremost on efficiency; if efficiency is the primary criterion, then electricity generation is virtually the only thing worth supporting.
There are many other potential uses for biogas, however, and we should therefore concentrate efforts on research and development and innovation in order to expand the range of efficient ways of using this resource. In addition to European Union funding, we need to create favourable conditions in the Member States to facilitate the construction and operation of biogas plants. In this context it would be useful for Member States to provide price subsidies or other measures to promote the use of this novel energy source.
Another advantage of biogas as an energy source is its significant capacity for adding value, both on agricultural holdings and in the rural regions, helping those regions to increase their economic viability. It is therefore also important to ensure that disadvantaged regions are also able to exploit these opportunities. Thank you.
(FR) Madam President, Commissioner, ladies and gentlemen, I welcome this report by Mr Tabajdi. Energy sources are different but they do not all have the same potential, or the same impact on the environment. Regarding the fight against climate change and the wasting of natural resources, it is very important that we do not miss any out. Biogas is one form of energy that should be encouraged.
It is important not to create competition between the production of biogas and the production of foodstuffs. To do this, the production of biogas from manure, sludge and municipal, organic and animal waste should be encouraged as a priority. As regards the production of biogas from waste, I would like to stress that this would in fact be to benefit from waste, or pollution, in other words. Make no mistake, however. Above all we need to reduce the volume of waste.
Furthermore, I believe it is important that biogas is used not only to produce electricity, but as a priority is used locally, under guaranteed health conditions, to supply natural gas networks. Consequently any technical constraints should be addressed to allow access to the grid. Research and development should also be increased in all aspects of the sector: sources, facilities, distribution and use. A review of the legislation is therefore necessary to take account of the reality and benefits of biogas.
(PL) Madam President, Mr Tabajdi's report raises an issue that is of great importance to farmers, the economy and the environment. Biogas limits the cost of importing natural gas, reduces the amount of methane that is released into the atmosphere and is a fuel that can be used directly in agricultural production and for public utility purposes. Recycling manure, waste and sewage sludge to produce biogas is beneficial to the cause of environmental protection. The level of biogas production in EU states, however, varies very widely.
In this area the EU institutions should take such actions as upgrading the functioning of legal and economic regulations to promote the development of biofuel production; speeding up research programmes linked to upgrading biofuel production technology, including fuels produced from biomass, organic waste, sewage sludge and manure; and introducing programmes to publicise information and advertise good experience as achieved by German, Belgian and Danish farmers.
(SV) Madam President, the United Nations Panel on Climate Change says that man is emitting greenhouse gases to a degree which is changing the world's climate. The EU has accepted that mankind should therefore reduce these emissions dramatically over the coming decades and has said that the EU should take a lead in this global effort. How are we to go about this? I am horrified to see how political meddling and the ambition to shift political power to the EU institutions are now threatening to run out of control.
We European parliamentarians should not be demanding subsidies for the commitment to biogas. We have no idea how tax incentives should be applied to favour biogas over other alternatives. We must allow emission targets to be set in each EU country, which we have done, and then leave it to the countries themselves to devise effective means of attaining their targets. The classic European solution is institutional competition - not central control.
Madam President, I thank Mr Tabajdi very much for his report. I, like many other speakers, welcome this report on biogas because it has a very important role to play. In agriculture in particular a lot of waste is produced that could be made very effectively into biogas. Waste food and waste vegetables could also be mixed with it to create electricity. Therefore, it is likely to be very efficient. In fact, use of biogas is considered to be one of the most efficient ways of making electricity by 'bio-' means.
One thing I would say to Mr Tabajdi is that we do not need a directive specifically for bio-energy: it can be encompassed in a renewable energy directive. I would urge him not to pursue that.
I would also say that, as far as farmers are concerned, one of the things they are now greatly involved with is the Nitrates Directive. They also need a lot of storage on their farms for waste. Slurry could be contained on the farm and could be changed into biogas, and the waste from that could then be spread on the land. As the Commissioner said, it kills two birds with one stone.
Ms McGuinness said that one of the things we need to tackle - probably not at European but at Member State level - is that biogas plants are always wonderful things as long as they are somewhere else and not next door to you. This is something that we suffer from greatly in Europe: it always happens somewhere else.
Finally, I should like to reply to Mr Clark - though I think he has left - who asked whether or not there is global warming. I was talking to an eminent Israeli scientist who said that there could be global warming or there need not be, but can we wait for 20 years to know whether we were right or not?
(RO) Given the current price of oil, biogas is an energy resource that should be taken into account, especially in the context in which the reliance of the European Union on hydrocarbon imports is increasing.
We all are aware of the goal of achieving 20% of renewable energy in the total energy consumption at European level by 2020. However, in these circumstances, it is obvious that the use of biogas as an energy resource should also be stimulated, especially by using financial tools.
Biogas and other biofuels, along with solar and wind energy, can significantly reduce the reliance on conventional energy sources. Furthermore, in comparison to other renewable energy types, biogas has the advantage that it can be used in the production of electricity, thermal power, as well as in transportation.
Maybe a new directive on biogas alone is too much to ask, but I welcome the request addressed to the Commission to present a special report on biogas in the European Union, which should also include recommendations concerning the European and the national legislation in this field.
(FI) Madam President, Commissioner, ladies and gentlemen, I too would like to thank the rapporteur, Mr Tabajdi, for his excellent report. He has done a very thorough job. Biogas is an important renewable energy resource which contributes to sustainable agricultural development and improves the state of the environment. Biogas can also be used to help make farms and areas more self-sufficient in energy, and just a small part of this resource has actually been tapped.
We still need much in the way of product development, however. We need innovations, an exchange of good experiences and additional funding. The important raw materials of biogas, manure and the by-products of food, should not be classified as waste, but as raw materials that can be used to make biogas and fertiliser. At the same time we have to lay down a common set of rules to promote the use of biogas throughout the European Union and remove the national barriers and restrictions that relate to it.
(SK) The EU is reliant on countries outside the Union for its energy supply. In addition, Europe is not far from an energy crisis.
It is, therefore, essential for us to intervene and support the use of renewable energy. In my view, biogas represents a convenient option from both an economic and an environmental viewpoint. It contributes to sustainable economic and agricultural development, to the development of rural areas and to the protection of the environment. When produced from animal manure, sludge, communal and animal organic waste it offers new income opportunities to the farming community.
It is, however, also essential to pay close attention to safety measures. Some active components and bacteria contained in agricultural and communal waste, if spread, could jeopardise both public health and the natural environment. I would also like to object strongly to the use of corn, cereals and other primary agricultural food products for energy production. Their combustion leads to overpricing of feedingstuffs and foodstuffs in general.
Madam President, the generation of renewable energy from biogas is a positive development from an energy-supply perspective. However, the contribution of biogas from manure to the abatement of greenhouse gases requires further research.
The draft report does not actually address the issue of unintended or fugitive emissions, i.e. those emissions of gases which escape during the production process. Some research suggests that methane losses during production, and emissions of nitrous oxide when digestate is applied to the land, can negate any potential for greenhouse gas abatement. More research is urgently required.
Any review of legislation to support biogas production should be based on a rigorous life-cycle analysis to definitively assess the process in the context of renewable energy production and as an abatement strategy for greenhouse gases.
Madam President, I wish to begin by adding my congratulations to the rapporteur on a timely report.
Energy security, rising energy costs and climate change are perhaps the greatest challenges facing Europe in the 21st century. One thing is clear: Europe must become more self-reliant in its energy needs and ensure the security of its energy supply. To do this will mean more diversification into alternative energy sources and a heavier reliance on new technologies and renewables. In my own constituency it is estimated that we import a staggering 96% of our energy.
Many of you will agree with me that the emerging market for biomass and biofuels presents many new opportunities for the farmer. It is an increasingly competitive marketplace: farmers in my constituency of Northern Ireland could find many benefits from looking to alternative uses of their land to create new business opportunities in the production of biofuels.
While I am under no illusions that biofuels and biomass energy are the only answer to Europe's growing energy concerns, I am sure that they have an important role to play in easing them.
(PL) Madam President, the role of gas is an important one, firstly in the diversification of gas supplies, secondly in countering climate change, and thirdly in improving the state of the environment, in other words protecting it. Let us also bear in mind that biogas is produced from domestic waste, organic waste, slurry and manure.
Biogas is a very important source of renewable energy. It can be used to produce energy, it is a good source of heat, and it can also be used to power vehicles. A greater number of vehicles could benefit from biogas, but it needs to be made available and cost-effective to use. We must, however, apply new second-generation technologies to produce biogas. What we need to set up, then, are stable conditions for biogas development and suitable financial support instruments.
Madam President, as the rapporteur for the Renewables Directive on which we are about to vote in this Parliament, I really welcome Mr Tabajdi's report. I also broadly agree that biogas is one of the best ways of processing biomass in Europe. In my report I will try to highlight the potential of biogas. It is a storable form of energy, so is complementary to other intermittent sources of renewables. I will also push to reduce red tape. I think we have a real problem in Europe concerning authorisation, especially for energy production which is not dangerous, and biogas is not dangerous.
I would just like to mention one other issue. At the moment we are also discussing the internal market Gas Directive. We also need to make it easier for biogas to have access to the gas network. Any of you who are interested in this should look at the amendments which I have tabled on the Gas Directive.
Member of the Commission. - Madam President, my thanks to all those who have contributed to this discussion. As always happens, it is very difficult to concentrate only on biogas - we then start a discussion on all renewable energies.
This whole discussion is based on the energy report published by the Commission last January, because we could suddenly see that we were depending heavily on imports of energy, especially from our eastern neighbours, and secondly: how could we contribute to the reduction of CO2 or greenhouse gas emissions? Suddenly all the different ideas were put on the table.
When we talk about the transport sector, 10% needs to come from renewable energies by 2020, and here the agricultural sector was the first supplier - and is at this stage the only supplier. We all know - and we have heard it today as well - about the competition between food, feed and fuel. This will be a discussion as long as we are in the first generation of those different biofuels. I therefore completely agree with those who have underlined the necessity of investing heavily in research and development so that we can pass through the first generation and enter into the second generation.
It is crucial for it to be economically viable in the future, which it is not today with the different types of renewable energies. We need to be able to find the 'golden solution', so that it becomes economically sustainable.
Another issue is sustainability - environmental sustainability. Here we have a very clear approach. We will not accept renewable energies that are not produced in a sustainable way, and this is related both to production within the European Union and to renewable energies that will be imported from overseas. We will need imports. Do not try to convince anyone that we can rely exclusively on European production. That is simply not possible; we will need imports.
I think it is a splendid idea to continue working hard on biogas. Here we use waste - slurry - and all the residue from slaughterhouses, which is a very good component in this production process. From an agricultural-environmental point of view this can solve some of the problems that some Member States, some regions, are facing with the Nitrates Directive, as mentioned here tonight. It can help solve these problems as well.
I think there are lots of possibilities in the renewable energy sector, but we need to push for further investments to be able to make it a viable solution for the future. Once again my thanks to the rapporteur. It has been a very good report.
rapporteur. - (HU) Commissioner, Madam President, thank you for this debate. It is clear, as today's debate has also demonstrated, that neither biogas, nor bio-energy, nor renewable energy sources are panaceas in themselves, but all are vitally important in terms of energy diversification.
Second: biogas remains expensive, as my fellow Member, Mr Kuc, and many others have said. Technological development is therefore needed. Initially, as Commissioner Fischer Boel has mentioned, this will require government support from the rural development fund.
The third point is particularly important. Evidently I did not make myself clear - I am addressing this to Mr Parish: tomorrow I will present an oral amendment withdrawing my proposal for a directive on biogas and bio-waste and recommending its inclusion in the unified directive on renewable energies. This was the agreement reached between myself, Mrs Fischer Boel and her colleagues and the European People's Party.
The fourth issue is that of the deadline: of course we will be flexible in this regard. I would like to say to Mrs McGuinness that the procedure at present is exceedingly bureaucratic; in Denmark, the country that has been most ambitious in this regard - and not because the Commissioner is Danish - it takes five years from inception of the idea to handing over of the plant, and there are countries where it takes ten years.
Lastly, I would like to address the point raised by Avril Doyle. Here in my hands I have the excellent Danish study - which again has nothing to do with the fact that the Commissioner is Danish - produced by the National Centre of the Danish Agricultural Advisory Service. Writing this report was easy. I shall send Mrs Doyle the section that contains very precise calculations relating to 'Potential Environmental Problems', in other words on issues like fugitive gases; I certainly found them reassuring, although I am not an environmental expert.
To conclude, I would like to express my gratitude - and I apologise to the Commissioner in advance for my poor pronunciation of Danish - to Thorkild Birkmose, Henning Lyngsø Foged and Jørgen Hinge of the Danish Agricultural Advisory Service, who produced this excellent study. I would also like to thank Nicolas Nevez, who worked alongside the Committee on Agriculture and Rural Development, and my colleagues Dávid Korányi and Tamás Bíró; I also thank the two draftsmen Werner Langen and Jens Holm for the opinion of the two associated committees, and I thank you all for your constructive criticism. Let us move forward with biogas, even if it is not a cure-all. Thank you for your attention.
The debate is closed.
The vote will take place tomorrow at 12 noon.